IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 95-10313

                         Summary Calendar



RANDY LEE HARPER,
                                          Plaintiff-Appellant,

                              versus

THOMAS J. CALLAHAN, ET AL.,
                                          Defendants-Appellees.




          Appeal from the United States District Court
               for the Northern District of Texas
                   (7:93-CV-154(7:93-CV-37-X))


                         November 20, 1995

Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Randy Lee Harper appeals from the final judgment of the

United States District Court dismissing his claims that his

constitutional rights were violated by the defendants while he

was an inmate at the Wichita County Detention Center.    We have

jurisdiction, 28 U.S.C. § 1291, and we affirm.

                                I.


     *
      Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the Court has determined
that this opinion should not be published.
     On September 24, 1992, Harper was arrested by officers of

the Wichita Falls Police Department and charged with possession

of a controlled substance.   From September 24, 1992 until July 6,

1993, Harper was incarcerated at the Wichita County Detention

Center.

     On March 25, 1993, Harper sued Sheriff Callahan and the

Captain of Jail Administration, Deanna Maness, pursuant to 42

U.S.C. § 1983, alleging that they violated his Eighth Amendment

rights by failing to provide him with adequate opportunity to

exercise, an adequate diet, adequate medical care, and sufficient

protection from tuberculosis infected inmates.   Harper, who

proceeded pro se and in forma pauperis, requested the appointment

of counsel, which the district court denied.

     After a bench trial, the district court dismissed all of

Harper's claims as frivolous under 28 U.S.C. § 1915(d).    The

court concluded that Harper failed to demonstrate that the

defendants, acting in their official capacity, had a policy or

custom of violating inmate's constitutional rights.   In addition,

the court held that Harper presented insufficient evidence to

prove defendants, acting in their individual capacity, had

violated his constitutional rights.    This timely appeal followed.

                                 II.

     Harper claims that the district court erred in dismissing

his § 1983 claim that the defendants violated the Eighth

Amendment by failing to sufficiently protect him from

tuberculosis infected inmates.   Specifically, Harper charges that


                                  2
he "vaguely presented" evidence that he was exposed to inmates

infected with tuberculosis.

     We review the district court's dismissal of Harper's claims

as frivolous pursuant to 28 U.S.C. § 1915(d) for abuse of

discretion.    Denton v. Hernandez, 504 U.S. 25, 33 (1992).     A

district court may dismiss a complaint as frivolous if it lacks

an arguable basis in law or fact.       Id. at 32-33; Krueger v.

Reimer, 66 F.3d 75, 76 (5th Cir. 1995).

     At trial, Sheriff Callahan testified that, to his knowledge,

only six cases of tuberculosis had been reported in the past ten

years at the jail.    In response, Harper testified that of the

thirty inmates with whom he had been transferred to the jail, six

had been exposed to the disease.       Harper acknowledged that he had

no proof that those six inmates carried the tuberculosis disease.

Significantly, Harper did not testify that he had contracted

tuberculosis, nor did Harper offer medical evidence that he had

even been exposed to tuberculosis while he was incarcerated at

the jail.    Given this testimony, the district court concluded

that "there was no medical evidence adduced that Harper or anyone

house at any time with him had or has tuberculosis."       We agree

with the district court's assessment of Harper's claim as

frivolous.

     Similarly, Harper's contentions that jail overcrowding

resulted in his being denied adequate exercise opportunities and

adequate diet are without merit.       Harper provided no evidence




                                   3
that the conditions at the detention facility violated

Constitutional requirements.

     Finally, Harper asserts that his appeal should be held to

less stringent standards because he is proceeding pro se.     We

disagree.   Although we liberally construe the briefs of pro se

appellants, we also require that the appellant inform the court

of the reasons that he is entitled to relief "with citation to

the authorities, statutes and parts of the record relied on."

Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993) (quoting Fed.

R. App. P. 28(a)(4)).   Harper has failed to do that.   Any

objection to the district court's judgment not raised in Harper's

brief is waived.

     AFFIRMED.




                                 4